



Exhibit 10.12    


CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
FORM OF RESTRICTED STOCK AWARD AGREEMENT


CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants you (the “Participant”), on XXXX XX, 20__ a
Restricted Stock Award (the “Restricted Stock Award”) of forfeitable shares of
the Company’s Common Stock, par value $0.01 per share (“Restricted Stock”),
subject to the restrictions, terms and conditions herein.
WHEREAS, the Board of Directors of the Company has determined that it would be
in the best interests of the Company and its stockholders to grant the award of
Restricted Stock provided for herein to the Participant, on the terms and
conditions described in this Restricted Stock Award Agreement (this
“Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.

(a)Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to the Participant’s shares of
Restricted Stock shall lapse on XXXX.
(b)Book Entry. Upon the grant of Restricted Stock, the Company shall cause
share(s) of Common Stock to be registered in the name of the Participant and
held in book-entry form subject to the Company’s directions.
(c)Forfeiture of Restricted Stock. Except as otherwise determined by the
Compensation Committee of the Board of Directors (the “Committee”) in its sole
discretion, unvested Restricted Stock shall be forfeited without consideration
to the Participant upon the Participant’s termination of employment with the
Company or its Affiliates for any reason.
2.
Restrictive Covenant; Clawback; Incorporation by Reference.

(a)    Restrictive Covenant. The effectiveness of the Restricted Stock Award
granted hereunder is conditioned upon (i) the Participant’s having executed and
delivered to the Company in connection with previous Restricted Stock grants a
restrictive covenant, or (ii) the execution and delivery by the Participant
within six months from the date of this Restricted Stock Award of the
restrictive covenant furnished herewith. If the Company does not receive the
signed (whether electronically or otherwise) restrictive covenant within such
six-month period, this Restricted Stock Award shall be terminable by the
Company.
(b)    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Restricted Stock may be forfeited without consideration if the
Participant, as determined by the Committee in its sole discretion (i) engages
in an activity that is in conflict with or adverse to the interests of the
Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any



--------------------------------------------------------------------------------



Affiliate. If the Participant engages in any activity referred to in the
preceding sentence, the Participant shall, at the sole discretion of the
Committee, forfeit any gain realized in respect of the Restricted Stock (which
gain shall be deemed to be an amount equal to the Fair Market Value, on the
applicable vesting date, of the shares of Common Stock delivered to the
Participant), and repay such gain to the Company.
(c)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.
3.
Compliance with Legal Requirements. The granting and delivery of the Restricted
Stock Award, and any other obligations of the Company under this Agreement,
shall be subject to all applicable federal, state, local and foreign laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required.

4.
Transferability. Until it has vested in accordance with Section 1, no share of
Restricted Stock may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

5.
Miscellaneous.

(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    No Right to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.
(d)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.
(e)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Participant under the Plan.
(f)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts



--------------------------------------------------------------------------------



of laws of any other jurisdiction which could cause the application of the laws
of any jurisdiction other than the State of Delaware.
(g)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


CDK GLOBAL, INC.







--------------------------------------------------------------------------------

Lee J. Brunz
Vice President, General Counsel and Secretary
 







_________________________________    _________________________________
Signature                    Date






_________________________________
Print Name
    



